Case 5:20-cv-00219-JPB-JPM Document 11 Filed 03/23/21 Page 1 of 3 PageID #: 71




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   Wheeling

JEFFREY COHEN,

                      Plaintiff,

       v.                                                 CIVIL ACTION NO. 5:20-CV-219
                                                          Judge Bailey

UNITED STATES OF AMERICA,

                     Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc. 9]. Pursuant to this

Court’s Local Rules, this action was referred to Magistrate Judge Mazzone forsubmission of

a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his R&R

on March 2,2021, wherein he recommends that plaintiffs Omnibus Motion [Doc. 61 be denied

as it relates to his request for a preliminary injunction; further, Magistrate Judge Mazzone

recommends that plaintiffs Omnibus Motion be denied as moot as it relates to his requestfor

issuance of a writ of mandamus. For the reasons that follow, this Court will adopt the R&R.

       Pursuantto 28 U.S.C.    § 636(b)(1 )(c), this Court is required to make a de novo review
of those portions of the magistrate judge’s findings to which objection is made. However, the

Court is not required to review, under a de nave or any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Am, 474 U.S. 140, 150 (1985). Nor is
Case 5:20-cv-00219-JPB-JPM Document 11 Filed 03/23/21 Page 2 of 3 PageID #: 72




this Court required to conduct a de novo review when the party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44,47(4th Cir.

1982).

         In addition, failure to file timely objections constitutes a waiver of de novo review and

the rightto appeal this Court’s Order. 28 U.S.C. § 636(b)(1); Snyder v. Ridenour, 889 F.2d

1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

Pro se filings must be liberally construed and held to a less stringent standard than those

drafted by licensed attorneys, however, courts are not required to create objections where

none exist. Haines v. Kerner, 404 U.S. 519,520(1972); Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1971).

         Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt of the R&R, pursuantto 28 USC. § 636(b)(1 ) and Rule 72(b)(2) of the Federal

Rules of Civil Procedure. Having filed no objections within that time frame, plaintiff has waived

his right to both de nova review and to appeal this Court’s Order pursuant to 28 U.S.C.

§ 636(b)(1). Consequently, the R&R will be reviewed for clear error.
         Having reviewed the R&R for clear error, it is the opinion of this Court that the Report

and Recommendation [Doc. 9] should be, and is, hereby ORDERED ADOPTED for the

reasons more fully stated in the magistrate judge’s report. Accordingly, this Court ORDERS

that plaintiffs Omnibus Motion as it relates to his request fora preliminary injunction [Doc. 6]




                                                2
Case 5:20-cv-00219-JPB-JPM Document 11 Filed 03/23/21 Page 3 of 3 PageID #: 73




be DENIED; further, plaintiff’s Omnibus Motion [Doe. 6] as it relates to his request for

issuance of a writ of mandamus is DENIED AS MOOT.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Orderto any counsel of record and to

mail a copy to the pro se plaintiff.

       DATED: March 23, 2021.


                                              J HNPRESTONBA EY
                                              U     TATES DISTRICT JUDGE




                                             3
